Citation Nr: 1123032	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  03-25 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a disorder of the feet.

2. Entitlement to service connection for bilateral chondromalacia patella (knee disorder).


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1974 to May 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi that denied the Veteran's claims for service connection for bilateral foot and knee disorders.  The Veteran's claims file is now under the jurisdiction of the RO in Montgomery, Alabama.  

In May 2003, the Veteran requested a local Travel Board hearing before a Veterans Law Judge.  However, in correspondence received from the Veteran's representative dated July 2007, such request was withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

In October 2007, the Board remanded the Veteran's claims for additional development.  The Veteran was to be provided with a VA examination in order to obtain an etiological opinion regarding the relationship, if any, between the Veteran's claimed disabilities and the occurrence of a claimed bilateral knee injury and treatment for athletes foot/foot fungus during service.  That development was completed to the extent possible and the appeal was returned to the Board for further appellate review.  

In September 2008, the Board again remanded the Veteran's claims for additional development.  The RO was to obtain records from the Social Security Administration (SSA), obtain updated private and VA treatment records, advise the Veteran of service organizations that could provide him with transportation to a VA examination, and if the Veteran was unable to obtain transportation to a VA examination, he was to be advised to submit medical evidence of current treatment of the claimed disorders, and if and only if such evidence was provided, the RO was to request an opinion from a VA examiner as to whether the claimed disorders were at least as likely as not related to service or to have continued since service.  This development has been completed to the extent possible and the appeal has been returned to the Board for further appellate review.

The Board notes that in December 1982, the RO issued a deferred rating decision of an adverse administrative action with respect to the Veteran's claim for service connection for a bilateral knee disorder due to the Veteran's failure to appear for a scheduled VA examination.  The Veteran was notified that he must undergo a VA examination upon request and that no further action would be taken unless notification of willingness to report for an examination was received.  Because the December 1982 deferred rating decision did not deny the Veteran's claim for service connection for a bilateral knee disorder on the merits, the issue of new and material evidence pursuant to 38 C.F.R. § 3.156 is not applicable with respect to the claimed bilateral knee condition.  Thus, that claim will now be considered on the merits.  


FINDINGS OF FACT

1. The Veteran filed an original claim for service connection for a bilateral knee disorder in September 1982; in December 1982, the RO took adverse administrative action denying the claim due to the Veteran's failure to appear for a VA examination.  No further action was taken on the claim until the Veteran filed a claim for service connection for a bilateral knee disorder in March 2002.

2. All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

3. The evidence of record does not show the presence of bilateral chondromalacia patella or athletes foot/foot fungus since the Veteran filed his claims for service connection in March 2003.

4. There is no competent evidence showing that the Veteran currently has bilateral chondromalacia patella and athletes foot/foot fungus which is related to service.  



CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral chondromalacia patella have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2. The criteria for service connection for a bilateral foot disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a July 2002 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The Veteran was issued similar letters in March and June 2006 and in February 2009 which further advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

VA has fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain records corresponding to all treatment for the claimed disorders described by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, an April 1977 Medical Board Report, Social Security Administration (SSA) records, private treatment records, VA treatment records, a lay statement from the Veteran's daughter-in-law, a February 2009 RO report of contact, and statements from the Veteran and his representative.  In addition, VA has made numerous attempts to schedule the Veteran for a VA examination to determine the etiology of the claimed disorders and to obtain a nexus opinion as to whether the claimed disorders may or may not be related to the Veteran's military service.  However, it appears that due to the Veteran's poor physical health and lack of mobility and appropriate transportation, he has been unable to attend the scheduled VA examinations.  In accordance with the Board's September 2008 remand directives, in February 2009, the RO advised Veteran and his representative that if the Veteran was unable to appear for a VA examination, evidence of current treatment of the claimed disorders needed to be submitted.  The Veteran and his representative were further advised that if evidence of current treatment for the claimed disorders was received, a VA medical opinion pertaining to the etiology of such disorders would be requested to determine whether there was any potential relationship, or absence thereof, between the claimed disorders and the Veteran's military service.  Because neither the medical evidence received since the March 2002 claim for service connection for such disorders show symptoms of, treatment for, or a current diagnoses of the claimed disorders, VA is under no duty to afford the Veteran a VA examination or to obtain a medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Laws and Regulations - Service Connection

The Veteran contends that he is entitled to service connection for bilateral knee and foot disorders which he asserts are due to a fall that occurred during military service.  He asserts that he was treated during service for bilateral knee pain and he was diagnosed with bilateral chondromalacia patella and athletes foot/foot fungus and such conditions have persisted since military service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Turning to the evidence, the Veteran's service treatment records show that upon an August 1974 entrance examination, the Veteran denied any history of knee, foot, or joint disorders.  Similarly, an associated report of medical examination was negative for any findings of such disorders.  The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was a Wire Man.  

In October 1975, the Veteran presented for treatment of moderate itching and fungus-like eruptions between his toes.  He was diagnosed with athletes foot.  Significantly, in November 1975, the Veteran was examined and found physically fit for transfer.  

In February 1977, the Veteran presented for treatment due to complaints of bilateral knee pain, bilateral muscle spasms in his legs, and subpatellar pain with activities such as running, marching, and standing in formation.  He was diagnosed with bilateral chondromalacia which was treated with exercises, medication, and heat.  Six days later, he returned to sick call with complaints that the recommended treatment gave him no relief.  It was noted that his bilateral knee pain began one and a half years prior and became worse over the past several months.  He denied prior knee injury with the exception of falling on his knees during boot camp.  He stated that following the fall during boot camp, his knees became sore and swollen for several weeks.  Neurological and x-ray examinations were within normal limits.  Upon physical examination, the Veteran's legs were measured and found to be the same length and diameter.  His ligaments were "good."  However, mild grinding in both knees was noted.  A provisional diagnosis of bilateral chondromalacia patella was indicated and the Veteran was placed on light duty.  

Consequently, in March 1977, the Veteran underwent an orthopedic consultation.  It was noted that the Veteran had been on active duty for 2 and a half years and he reported experiencing pain in both knees since boot camp which had recently increased.  He was unable to climb, run, or march.  Upon physical examination, mild crepitus and patellar pain was present bilaterally.  There was no swelling or laxity of the ligaments.  The Veteran was diagnosed with chondromalacia patella.

In April 1977, a Naval Medical Board Report indicates that the Veteran reported a two and a half year history of subpatellar knee pain upon attempted participation in strenuous activities such as running, marching, physical training, performance of the physical fitness test, and field duties.  Prior unsuccessful symptomatic treatment during service was noted.  Review of the Veteran's health record revealed no documented evidence of any significant injury of either knee during service.  A general physical examination was within normal limits with the exception of examination of the knees which revealed moderate patellofemoral crepitus and pain on manipulation of both patellae.  Patellar entrapment reproduced the described symptoms.  Full range of motion of the knees was demonstrated bilaterally, the ligaments were stable, and there was no effusion present.  McMurray's test for internal derangement was negative and there was no significant thigh atrophy upon measurement.  An x-ray examination of the knees was negative.  The Veteran was diagnosed with symptomatic bilateral chondromalacia patellae of an unknown etiology.

Following the April 1977, the Naval Medical Board examiner opined that the Veteran was unfit for full duty as was unable to perform his military duties and he did not meet the minimum standards for enlistment or induction.  The Veteran was deemed unfit for duty by reason of physical disability which the examiner opined was neither incurred in nor aggravated by a period of active military service.  

In May 1977, the Veteran was discharged from military service by reason of physical disability without severance pay.

As stated previously, the Veteran filed an original claim for service connection for a bilateral knee disorder in September 1982.  On his claims form, he stated that he was treated for a bilateral knee disorder in August 1976 and the time that his bilateral knee disorder occurred was unknown.  

Post-service private treatment records show that in August 1982, the Veteran, as a pedestrian, was struck by a passing vehicle which caused him to sustain a fractured femur.  A neurological examination showed that the Veteran moved all extremities well and a sensory examination showed that his extremities were grossly intact to touch.  Consequently, in September 1982, the Veteran underwent an open reduction and internal fixation of the right femur.

In March 1985, the Veteran applied for disability benefits with the Social Security Administration (SSA).  The Veteran stated that he was discharged from military service in 1977 because he was unable to perform his duties after sustaining bilateral knee injuries during service from falling off of a pole.  He stated that such injury resulted in pain and swelling of his knees.  He stated that he was admitted to military hospital in San Diego, California for about 2 months due to bad knees where he underwent x-rays and received medicine.  Following discharge, he stated that he had worked different odd jobs, however, he was always fired because he could not perform his duties.  He stated that he could not stand for longer than 10 minutes.  

In April 1985, the Veteran underwent a disability determination examination.  He reported that he had been disabled since 1977 when he was discharged from service because of his knees.  He stated that he was a pole climber and upon jumping from a pole he developed intermittent pain and swelling in his knees which caused him to be discharged.  Although he had worked since then, the Veteran reported that the incident during service started the problems that he continued to have at the time of the examination.  At the time of the examination, the Veteran reported intermittent pain in his knees, without redness, warmth, or swelling.  An x-ray of the right knee showed a normal right knee with no abnormalities of the patella or joint.  Range of motion of the knees was 0 degrees of normal extension to 120 degrees of flexion.  Significantly, the ankles and feet were normal.  The Veteran was diagnosed with status-post knee injuries with a history of knee pain without apparent arthritis.

In August 1985 the Veteran submitted a statement associated with a SSA hearing request.  He stated that he injured his knees in 1977 by falling off of a power pole during service.  

In September 1985, the Veteran underwent an examination for a disability determination with a private examiner.  On that occasion, the Veteran stated that he had chronic pain and recurrent swelling of both knees as a result of an injury sustained during service when he fell from a power pole in 1977.  

In October 1985, the Veteran underwent an examination for a disability determination with a private examiner.  The examiner stated that the left lower extremity was normal and the Veteran walked with a right hemiparetic and moderately impaired gait.  There was no obvious muscle-specific weakness.  The Veteran was able to squat and rise and he dramatically grabbed the middle of his back in pain when he attempted to rise.  

In November 1985, the Veteran underwent a private neurological examination.  He reported episodes of pain and numbness, described as burning, that swept from his legs into his low back.  He further complained of right knee pain which he stated was present since football injuries in school.  A diagnostic impression of chronic right knee pain of an unknown etiology following multiple injuries was noted.  

In March 1988 the Veteran underwent a disability determination examination.  He reported that he sustained a bilateral knee injury during service in 1977 when he reportedly fell from a power pole.  Since then, the Veteran reported chronic pain and recurrent swelling of his knees.  He stated that the pain was worse in his right knee and he also reported stiffness of the right knee joint.  The Veteran was diagnosed with right sided hemiparesis, thought to be secondary to a head injury in a motor vehicle accident.

In April 1991, SSA records show that the Veteran's disability benefits were continued due to a primary diagnosis of seizures and a secondary diagnosis of right sided hemiparesis.  

In March 1998, the Veteran underwent a private psychological evaluation.  The Veteran reported that he received a medical discharge from service after injuring his knees.  He denied prior surgery on his lower extremities upon discharge from service.  When discussing the August 1982 motor vehicle accident, the Veteran stated that a plate was placed in his right femur and his right leg gave way when he walked.  The Veteran further reported a chronic burning and pain sensation in his feet.  

In April 1998, the Veteran underwent a disability determination physical with a private physician.  A joint survey revealed that his joints were intact and there was no edema present.  His past medical history was negative for bilateral foot or knee disorders and the only injury reported was the aforementioned 1982 motor vehicle accident.  In addition, an April 1998 private treatment record shows that the Veteran began to experience sciatica of the left leg approximately one and a half years prior.  In April 1998 correspondence to SSA, the Veteran's attorney stated that the Veteran suffered pain and burning sensations in his feet along with many other health conditions, however, a bilateral knee condition was not listed.  

In January 1998, in an interview for the purpose of continuing disability, the Veteran reported that his feet hurt and burned with standing.  

In June 1998, a SSA determination examination showed normal range of motion of the knees.   

In May 2001, SSA records show that the Veteran's disability benefits were continued due to a primary diagnosis of seizures and a secondary diagnosis of traumatic arthritis.  In addition, the Veteran underwent a private radiation consultation with an oncologist whereby occasional muscle and joint pain was reported.

In May 2002, a SSA disability rating showed that the Veteran suffered from traumatic arthritis, seizures, and obesity.

In July 2002, the Veteran's representative submitted a list of doctors that the Veteran sought treatment from following discharge from military service.  Significantly, the list was prepared by the Veteran and it did not indicate that the Veteran received treatment for bilateral knee or feet disorders, nor did it show treatment for any disorders prior to 1980.  

In May 2005, SSA records show that the Veteran's disability benefits were continued due to a primary diagnosis of seizures and a secondary diagnosis of bilateral carpal tunnel syndrome.  

In July 2005, a private emergency treatment note stated that the Veteran had been on bed rest for the last 5 months due to peripheral neuropathy.  He was unable to move his legs bilaterally.  The Veteran's past medical history was significant for osteoarthritis.  

From April 2006 through March 2007, private inpatient treatment reports show that the Veteran was hospitalized on a few occasions for poorly controlled diabetes mellitus and peripheral neuropathy of the lower extremities.  A February 2007 note indicated that the Veteran had been bedbound for the last 4 years due to obesity and diabetic neuropathy.  Numbness and sores of the lower extremities and feet, associated with diabetes and diabetic neuropathy, were noted.  

In July 2007, a note from the Veteran's private neurologist, Dr. J.M.W., D.O., stated that he had been treating the Veteran since 1998 for neck and back pain.  In addition, the neurologist stated that the Veteran suffered from peripheral vascular disease of the lower extremities and peripheral neuropathy.  

In accordance with the Board's October 2007 remand directives, in May 2008, the Veteran was scheduled for a VA examination concerning the claimed disorders.  However, the Veteran failed to appear.  

In June 2008, the Veteran's daughter-in-law submitted a statement indicating that the Veteran was unable to attend the May 2008 VA examination because he was bedridden and unable to ride in a car.  She stated that the Veteran was willing to attend a VA examination if VA would arrange and pay for an ambulance to transport him to and from the appointment.  She stated that the Veteran was on oxygen and he was suffering from serious health conditions including diabetes, numbness of the legs and feet, blood pressure problems, seizures, severe back pain, hypoglycemia, chronic obstructive pulmonary disease, neuropathy, carpal tunnel syndrome, and throat cancer.  

In February 2009, in accordance with the Board's September 2008 remand directives, a Report of Contact shows that the RO contacted the VA Medical Center (VAMC) to inquire about transportation for Veterans attending appointments.  The report notes that if the Veteran called the VAMC, they would assist him in securing transportation through the VAMC transportation section.  The RO stated that she spoke with the Veteran and his wife and informed them of this information.  

In April 2009, the Veteran's representative submitted a statement indicating that the Veteran could not attend a VA examination, however, he was attempting to obtain updated treatment records from the Veteran's physicians.  Updated VA treatment notes, private treatment notes, and SSA records dated through 2009 were associated with the claims file.  Significantly, however; such records did not contain any indication of symptoms, complaints, diagnoses, or treatment for bilateral foot or knee disorders.  

In February and May 2010, despite notification of potential sources of transportation, the Veteran failed to appear for scheduled VA examinations, although presumably due to his poor health.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims for service connection and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The medical evidence of record, as outlined above, shows that the Veteran was diagnosed with bilateral chondromalacia patellae and athletes foot/foot fungus during service.  However, the Veteran has not provided records showing any post-service symptoms, treatment, or diagnoses, of bilateral knee or foot disorders until many years after discharge from military service, nor has he identified records for the VA to obtain which would establish the existence of a current disability which is related to service.

In regards to the claimed bilateral foot disorder, although the Veteran has voiced complaints of pain and burning sensations in his feet upon standing, such complaints were not present until many years after discharge from service.  Moreover, the Veteran sought treatment for athletes foot during service on one occasion which was nearing 2 years prior to his discharge from military service which does not indicate that his diagnosed athletes foot/foot fungus was a chronic disorder.  

Likewise, in regards to the claimed bilateral knee disorder, although the Veteran sought treatment for such disorder during service and he was subsequently medically discharged due a diagnosis of bilateral chondromalacia patella, post-service treatment records do not show symptoms of or treatment for a bilateral knee disorder.  Moreover, following discharge, the Veteran underwent numerous SSA disability examinations, evaluations, and diagnostic testing, and the associated reports did not show a diagnosis of a knee disorder.  Accordingly, the record does not show that the Veteran suffers from a chronic bilateral knee disorder.

To the extent that the Veteran contends that he has bilateral knee and foot disorders, there is no indication that the Veteran has any medical training such that he is competent to provide a medical diagnosis or medical opinion on this point.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of bilateral foot and knee disorders requires medical testing and expertise to determine the presence and type of disorders.  The Veteran has not provided any medical opinion to support current diagnoses of bilateral foot and knee disorders.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  As the most probative evidence indicates the Veteran does not suffer from bilateral knee or foot disorders, there is no basis on which service connection may be granted.

Given that the record fails to link the Veteran's claimed bilateral knee and foot disorders to military service, and because the competent medical evidence of record fails to show chronicity of the claimed disorders, service connection for bilateral knee and foot disorders must be denied.  A veteran seeking disability benefits must establish not only the existence of an injury or event during service, but he must also establish the presence of a current disability, as well as an etiological connection between his military service and the disability.  Boyer, 210 F.3d at 1353 (Fed. Cir. 2000).  

"In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the preponderance of the evidence is against the claims and service connection is denied.


ORDER

Entitlement to service connection for a bilateral foot disorder is denied.

Entitlement to service connection for bilateral chondromalacia patella is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


